Citation Nr: 1825005	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  10-11 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, other than posttraumatic stress disorder (PTSD), to include major depressive disorder, substance-induced mood disorder, and polysubstance abuse.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Jobe, Associate Counsel


INTRODUCTION

The Veteran served honorably in the United States Marine Corps from June 1972 through December 1972 and then July 1974 through March 1984 in the United States Air Force. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a December 2009 Rating Decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas, denying the claim currently on appeal.

The Board remanded the case in July 2014, April 2016 and April 2017.  It has now been returned to the Board for appellate review.  Unfortunately, for the reasons discussed below, the Board must once again remand the issue on appeal for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran has been diagnosed with various mental health disorders, including acquired psychiatric disorder, persistent depressive disorder, substance-induced mood disorder, and polysubstance abuse disorder.  The Veteran stated that his depression began when he saw his friend, Sergeant Kennedy, killed in a 1980 missile attack.  In an October 2009 VA psychiatric examination report, the Veteran was diagnosed with a substance-induced mood disorder.  In an October 2014 VA examination, he was diagnosed with persistent depressive disorder. 

Pursuant to the July 2014 Board Remand, one of the Veteran's claimed stressors was verified.  Specifically, a Joint Services Records Research Center (JSRRC) memorandum, dated in August 2014, indicated that the Department of Defense Narrative Summaries of Accidents Involving U.S. Nuclear Weapons 1950-1980 confirmed that, on September 19, 1980, a Titan II missile explosion occurred, and the explosion killed one service member and injured 21 other personnel.  The JSRRC memorandum also indicated that, upon review of the service treatment records, it was confirmed that the Veteran was serving in the same unit involved at the time of the September 1980 missile incident.  As such, the JSRRC determined that the Veteran's stressor of a Titan II missile explosion and death of a service member could be recognized.

In a June 2016 VA examination, the examiner indicated the Veteran does not have, nor has he ever been diagnosed with a mental health disorder, and while the Veteran sought mental health treatment in service, he had not sought additional treatment until 14 years after service separation.  Further, the examiner reported that the Veteran's drug abuse occurred years after his time in service, and therefore, is not related.  In its April 2017 remand, the Board concluded that this examination was inadequate due to reliance on factually incorrect information.  Specifically, multiple psychiatric diagnoses, including those from VA examiners, were in the record, and the Veteran's discharge from the military notes "misconduct- drug abuse". 

In the Board's April 2017 remand directives, the AOJ was to obtain an addendum medical opinion as to whether it is at least likely as not that the Veteran's current acquired psychiatric disorders had their onset in service or are otherwise related to active service, including witnessing the death of a friend in a missile explosion at Little Rock Air Force Base in 1980.  

On remand, a VA examiner reviewed the file and submitted a report in May 2017.  The VA examiner indicated that the Veteran does not have, nor has he ever been diagnosed with, a mental health disorder.  However, the examiner then notes in the remarks section that the Veteran's substance-induced mood disorder, persistent depressive disorder, and polysubstance abuse/dependence cannot be linked to his time in military.  The examiner further opines that the Veteran's mental health problems in the military were situationally related, and there is insufficient evidence to conclude that the conditions were caused by or related to active service, including witnessing the death of his friend.  The Board finds this opinion inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The report does not address drug use at the time of discharge, nor does it address the inconsistencies in the prior, as well as current, diagnoses.  The report is also internally inconsistent in finding no mental diagnoses of record, but then determining that the psychiatric conditions are not related to service.  The Board recognizes that medical records from December 2016 show the Veteran drank heavily in the past few months, and not taking prescribed medications.  The Veteran was diagnosed with adjustment disorder with depression, as well as substance abuse/dependence.  Psychiatric diagnoses have been of record since 2009. 

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Failure of the Board to ensure compliance with remand instructions constitutes error and warrants the vacating of a subsequent Board decision.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Given these deficiencies in the May 2017 VA medical opinion, the Board finds that remand is necessary in order to obtain an adequate medical opinion to assist in determining the etiology of the acquired psychiatric disorder (other than PTSD), to include persistent depressive disorder, substance-induced mood disorder, and polysubstance abuse.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (when VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate).  

VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the issues.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  On remand the AOJ should attempt to obtain any outstanding VA treatment records for the period from May 2017. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding private and VA medical records, specifically to include any VA treatment records from May 2017.  All efforts to obtain additional evidence must be documented.

2.  Request that a VA psychologist, preferably the May 2017 VA psychologist, review electronic file and provide an addendum medical opinion.  The relevant documents in the electronic file should be made available to, and be reviewed by, the VA examiner.  The VA examiner should note such review in the examination report (another examination of the Veteran is not required).  If the VA examiner determines that an additional examination of the Veteran is necessary to provide reliable opinions as to causation, such examination should be scheduled; however, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary.

If the VA examiner determines that the Veteran does not have an acquired psychiatric disorder, then the examiner must explain the inconsistencies in the October 2009, and October 2014 VA examinations, as well as December 2016 diagnoses from VA Hospital North Little Rock.

For EACH diagnosis other than PTSD, including, but not limited to, persistent depressive disorder, substance-induced mood disorder, and polysubstance abuse, the VA examiner should offer the following opinions: 

a) Is it as likely as not (i.e., 50 percent probability or greater) that any diagnosed acquired psychiatric disorder, including, but not limited to, persistent depressive disorder, substance-induced mood disorder, and polysubstance abuse, had its onset in service?

b)  Is it as likely as not (i.e., 50 percent probability or greater) that the diagnosed acquired psychiatric disorder, including, but not limited to, persistent depressive disorder, substance-induced mood disorder, and polysubstance abuse, is otherwise caused by, or related to, active service, including witnessing the death of a friend in a missile explosion at Little Rock Air Force Base in 1980?

In rendering the requested opinions in paragraphs a) and b), the VA examiner should assume, as fact, that the Veteran witnessed the death of a friend in a missile explosion at Little Rock Air Force Base in 1980, and that this in-service stressor has been verified.  

The term "at least as likely as not "does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

A rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.

3.  Review the examination report to ensure that it complies with the instructions herein.

3.  Thereafter, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted, the Veteran and representative should be provided with a Supplemental Statement of the Case (SSOC).



The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




